Title: William Johnson to Thomas Jefferson, 12 January 1814
From: Johnson, William
To: Jefferson, Thomas


          Sir  Richmond 12th Jany 1814
          verey unexpectedly to me I have been detained here in the service of the State, my boat together with all those that were then in the Basin shared the same fate, we were impressed to go up the River in the neighbourhood of Goochland C House after Hay. The engagment which I made with you to do your work is now is interrupted. But I trust It will be in my power to do ample Justice to you as well as the Cause of my Country, because I am providing boats to assist in the work and hope to reassume your employment
			 in the course of about a fortnight
          I am Sir yrs GratefullyWm Johnson
        